DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the management unit of the write" in 2nd line from the end.  There is insufficient antecedent basis for this limitation in the claim. Changing the limitation to “a management unit of write” would overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Jung (US 2012/0005415).
Regarding claim 1, Jung teaches:
A non-volatile memory device comprising: a non-volatile memory unit; a control unit; and an interface, wherein the control unit configured to receive a write request;	Fig. 1 and [0031-0033]
determine whether data is an object of a write of sequential management when a write size of the received data is smaller than a management unit of erasure;	Fig. 6 and [0063] shows where a write request is received from host 110, a log block 700 is allocated to data block 100 corresponding to the write request. In addition, page data 0, 3, 6, 7, and 5 corresponding to the write request is stored in log block 700 to update data block 100. That is, page data 0, 3, 6, 7, and 5 of data block 100 is invalidated. Fig. 9 and [0081] In response to a write request occurs from host 110, log block 700 is allocated to data block 100 corresponding to a write-requested logical address LA. Write-requested page data 0, 1, 2, 3, 4, 5, and 6 are stored in log block 700 according to a sequential write pattern. Fig. 12 and [0096] shows that in step S120, memory controller 120 determines whether a write pattern of data buffered into the log block is a sequential write pattern or a random write pattern. [0006] Flash memories are generally programmed in units of pages or words, and erased in units of blocks.
perform first write processing in which the received data smaller than the management unit of the erasure is sequentially written when the data is the object of the write of the sequential management; and 	Fig. 9 and [0081] In response to a write request occurs from host 110, log block 700 is allocated to data block 100 corresponding to a write-requested logical address LA. Write-requested page data 0, 1, 2, 3, 4, 5, and 6 are stored in log block 700 according to a sequential write pattern. Page data 0, 1, 2, 3, 4, 5, and 6 previously 
perform second write processing in which the received data smaller than the management unit of the erasure is written by the management unit of the write when the data is not the object of the write of the sequential management.	Fig. 6 and [0063] shows where a write request is received from host 110, a log block 700 is allocated to data block 100 corresponding to the write request. In addition, page data 0, 3, 6, 7, and 5 corresponding to the write request is stored in log block 700 to update data block 100. That is, page data 0, 3, 6, 7, and 5 of data block 100 is invalidated. [0064] Valid pages remaining in log block 700 and data block 100 are copied to a new data block set comprising data blocks 501 and 502 by a merge operation. Because data is written into log block 700 according to the random write pattern, an SLC block is selected as a new data block to receive merged data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES J CHOI/Examiner, Art Unit 2133